ORDER
PER CURIAM.
On consideration of the notice of discipline imposed by the State of Maryland, this court’s May 28, 2015 order suspending respondent from the practice of law in the District of Columbia and ordering respondent to show cause why reciprocal discipline of an indefinite suspension should not be imposed, respondent’s answer to the show cause, Bar Counsel’s statement regarding reciprocal discipline, and respondent’s reply, it is
ORDERED that respondent is hereby suspended indefinitely from the practice of law in the District of Columbia, with the right to petition for reinstatement after five years, contingent on a showing of fitness in this court, or reinstatement by the State of Maryland, whichever is first. See In re Sibley, 990 A.2d 483 (D.C.2010). It is
FURTHER ORDERED that respondent’s request for reinstatement to the bar of the District of Columbia is denied. See D.C. Bar R. XI, § 16.